COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Bobby Kelly v. Texas Department of Criminal Justice

Appellate case number:     01-12-00090-CV

Trial court case number: 25,710

Trial court:               12th District Court of Walker County

        On January 13, 2012, appellant, Bobby Kelly, filed an affidavit of indigence in the trial
court in the above-referenced matter. See TEX. R. APP. P. 20.1(a)(2). On February 9, 2012, the
county clerk filed the clerk’s record in this cause, including a copy of appellant’s affidavit of
indigence. The record does not reflect that any contest to the affidavit of indigence was filed.
Therefore the allegations in the affidavit are deemed true, and appellant is entitled to proceed
without advance payment of costs. See TEX. R. APP. P. 20.1(f).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs. See
TEX. R. APP. P. 20.1(f), (n).

        Appellant’s brief is ORDERED filed with this Court within 30 days of the date of this
      1
order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed within 30 days after
the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court


Date: January 10, 2013




1
          The clerk’s record was filed on February 9, 2012, and the court reporter informed this
          Court that there is no reporter’s record on March 1, 2012.